Citation Nr: 0915569	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected lower back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 2000 to April 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In August 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 


FINDINGS OF FACT

1. For the period from April 3, 2003 to September 25, 2003, 
service-connected lower back disability is manifested by 
objective findings of moderate limitation of motion of 20 
degrees extension, 40 degrees flexion, 15 degrees right and 
left lateral flexion, and 10 degrees bilateral rotation.

2. From September 26, 2003 onward, service-connected lower 
back disability manifested by objective findings of range of 
motion to 40 degrees flexion, 20 degrees extension, 15 
degrees, bilateral flexion and 10 degrees bilateral rotation 
for a total combined range of motion of 110 degrees.

3. From October 25, 2005 onward, service-connected lower back 
disability was productive of neurological impairment of the 
right lower extremity, manifested by sensory impairment with 
subjective complaints of pain, numbness, and tingling. 

4. From October 25, 2005 onward, service-connected lower back 
disability was productive of neurological impairment of the 
left lower extremity, manifested by sensory impairment with 
subjective complaints of pain, numbness, and tingling. 



CONCLUSIONS OF LAW 

1. The criteria for an initial rating in excess of 20 percent 
for service-connected lower back disability have not been met 
for the period from April 3, 2003 to September 25, 2003.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2008).

2. The criteria for an initial rating in excess of 20 percent 
for service-connected lower back disability have not been met 
for the period from September 26, 2003 onward.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

3. The criteria for a separate rating of 10 percent, but no 
greater, for sensory impairment of the right lower extremity, 
associated with service-connected lower back disability have 
been met from October 25, 2005 onward.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8620-8520 
(2008).

4. The criteria for a separate rating of 10 percent, but no 
greater, for sensory impairment of the right lower extremity, 
associated with service-connected lower back disability have 
been met from October 25, 2005 onward.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8620-8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has 
been established.

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for a lower back disability.  The United States Court of 
Appeals for the Federal Circuit and the Court have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the RO granted the 
Veteran's claim for service connection, the Board also finds 
that additional VCAA notice in accordance with the guidance 
set forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
is not warranted.  The Board notes, however, that VCAA 
compliant notice, including notice responsive to 
Dingess/Hartman, was provided to the Veteran by a letter 
dated in October 2007.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing her 
with a VA examination.  The Veteran's service treatment 
records, VA treatment records, and the reports of October 
2003 and August 2008 VA examinations were reviewed by both 
the AOJ and the Board in connection with adjudication of her 
claim.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claim.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, 
the Board has considered all evidence of record in evaluating 
the Veteran's service-connected disabilities.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  12 Vet. App. at 126-28.  As such, 
in accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the Veteran's 
service-connected disabilities.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected lower back disability is 
assigned a 20 percent rating evaluation, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  The Veteran 
argues that symptomatology of this disability is more severe 
than contemplated under the currently assigned rating and 
that a higher rating should, therefore, be assigned.

The Board observes that the schedular criteria for rating 
spine disabilities were amended twice just prior to the date 
of the March 2004 rating decision which granted the Veteran's 
service connection claim.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The Veteran filed her 
claim for service connection on September 3, 2003, and the 
effective date for her initial rating was April 2, 2003, the 
day after her discharge from service.  Thus, the rating 
criteria effective both before and after September 26, 2003 
are applicable to the claim. 

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2006).

However, as the Veteran's claim was pending at the time of 
both regulatory amendments, she is entitled to the 
application of the criteria most favorable to her claim.  See 
Diorio v. Nicholson, 20 Vet. App. 193, 197 (2006), citing 
Swann v. Brown, 5 Vet. App. 229, 232 (1993) (recognizing that 
where law is amended during pendency of appellant's claim, 
the most favorable version applies), Rodriguez v. Nicholson, 
19 Vet. App. 275, 287 (2005).  

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Under the rating criteria in effect in April 2003, as 
relevant to the lumbar spine, a 100 percent disability rating 
is warranted for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement, 
but with abnormal mobility requiring a neck brace (jury mast) 
warrants a 60 percent disability evaluation.  In other cases, 
rating is in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  

Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  Favorable 
ankylosis of the dorsal (thoracic) spine warrants a 20 
percent disability rating, and unfavorable ankylosis of the 
dorsal spine warrants a 30 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5288 (2002).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent rating 
and unfavorable ankylosis of the lumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).                                                

Moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating.  A 40 percent disability rating 
is assigned for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position warrants a 20 percent rating.  Severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive                
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion warrants 
a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

With regard to intervertebral disc syndrome, from September 
23, 2002 to September 26, 2003, intervertebral disc syndrome 
was evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 (the combined rating table) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).
Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months warrants a rating 
of 10 percent.  Incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a rating of 20 percent.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months 
warrants a rating of 30 percent.  Incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a rating of 60 percent.  Id.

Note (1): For purposes of evaluations under 5293, 
an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.   
                  
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using 
evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.        
                                            
Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, 
whichever method results in a higher evaluation 
for that segment.                              

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008).
As relevant to the thoracolumbar spine, the General Formula 
for Rating the Spine provides that a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent rating requires unfavorable forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (3): In exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2008).

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disk syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disk syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

Under 38 C.F.R. § 4.124, neuritis, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Pertinent to the rating of 
neurological conditions, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§ 4.124a, Note.  Mild incomplete paralysis of the sciatic 
nerve, sciatic radiculitis warrants a 10 percent rating.  
Moderate incomplete paralysis of the sciatic nerve, sciatic 
radiculitis warrants a 20 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Codes 8520-8620.

VA and private treatment records consistently reflect 
complaints of chronic pain in the spine.  The Veteran was 
also afforded two VA examinations with respect to her spine.  
The findings documented below are relevant to determining the 
appropriate rating under the rating criteria for spinal 
disabilities.  

At an October 2003 VA examination, the Veteran had subjective 
complaints of recurrent low back pain with pain radiating 
into the right leg.  Upon examination, normal lumbar lordosis 
was found, and there was no evidence of scoliosis or 
kyphosis.  Range of motion was to 20 degrees extension, 40 
degrees flexion, 15 degrees right and left lateral flexion, 
and 10 degrees bilateral rotation.  These measurements were 
the point at which the Veteran complained of pain.  The Board 
notes that the combined range of motion equals 110 degrees.  

The examiner determined that both lower extremities were 
negative for neurological deficiency; sensation was normal 
and reflexes were strong.  Straight leg raise was to 45 
degrees right and 60 degrees left with complaints of back 
pain, but Lasegue test was negative.  X-rays were within 
normal limits. 

At an August 2008 VA examination, the Veteran had complaints 
of pain with a burning sensation in the lower back and pain 
occasionally shooting down both legs.  She also reported 
occasional numbness in her legs.  The examiner observed that 
the Veteran's posture was slightly kyphotic and that she 
walked guardedly.  There was normal lordosis, good muscle 
tone without spasm or atrophy, and no scoliosis.  The Veteran 
reported severe pain upon touching of the lower back.  Range 
of motion was to 0 degrees of extension, flexion, and 
bilateral flexion and to 5 degrees bilateral rotation.  The 
Veteran complained of severe pain with all movements.  

The Veteran also reported pain in both lower limbs without 
neurological deficiency.  Sensation was normal, and strength 
was 5/5.  Straight leg raise was to 10 degrees on each side 
with complaints of severe pain; however, Lasegue test was 
negative.  
X-rays were normal, but an MRI revealed a posterior central 
annular tear and degenerative disc protrusion at the L5-S1 
level.  There was no ankylosis and no evidence of acute 
incapacitating episode in the last 12 months.  Additionally, 
the examiner stated that there was no additional limitation 
due to pain, fatigue, weakness lack of endurance, or 
repetitive use.  He indicated that no objective findings 
explained the lack of movement of the lumbar spine and that 
he found no measurable degree of lumbar spine impairment that 
was attributable to the Veteran's lower back complaints.  

The Board also notes that VA treatment records show repeated 
treatment for chronic low back pain with sciatica, but the 
findings are overall inconsistent with the extreme limitation 
demonstrated at the August 2008 VA examination.  In February 
2005, straight leg raise was to 90 degrees bilaterally with 
no discomfort, gait was unremarkable, and muscle tone and 
strength were normal.  There were similar findings in October 
2005.  An October 2006 treatment record also shows no 
abnormalities of gait or motor testing and 2+ reflexes equal 
bilaterally.  An August 2008 VA progress note reports no 
significant abnormalities of the musculoskeletal system, to 
include gait, range of motion, stability, and muscle strength 
and tone.  Additionally, the Board notes that MRI results 
from February 2005, March 2006, and August 2008 all reveal 
the same posterior central annular tear and degenerative disc 
protrusion at the L5-S1 level with mild decompression of the 
thecal sac with no signs of further deterioration over time.  
Based on the above, the Board must conclude that the symptoms 
demonstrated at the August 2008 VA examination are not 
probative of the current severity of the Veteran's service-
connected lower back disability.  Therefore, the Board will 
not consider the findings at the August 2008 VA examination 
in determination of the appropriate rating for the Veteran's 
disability under the musculoskeletal rating codes.

Based on the above, the Board finds that a rating in excess 
of 20 percent for the Veteran's service-connected lower back 
disability is not warranted under any of the applicable 
rating criteria for the spine.  With respect to the rating 
criteria relevant to lumbar spine disabilities other than 
intervertebral disc syndrome prior to September 26, 2003, the 
Board notes that a 20 percent rating is assigned for moderate 
limitation of motion.  Ratings in excess of 20 percent are 
not for consideration without evidence of ankylosis; 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; vertebral fracture; or severe limitation of 
motion.  As of September 26, 2003, forward flexion to 30 
degrees or less is required for a rating in excess of 20 
percent.  The medical evidence fails to show that any of 
these symptoms exist as a result of the Veteran's service-
connected lower back disability at any time during the appeal 
period.

First, the Board notes that X-rays and MRIs reveal no 
fracture, osteoarthritic changes, narrowing or irregularity 
of joint space, or ankylosis.  Additionally, the October 2003 
VA examiner reported no scoliosis and normal lordosis, 
thereby indicating that there is no listing of the spine.  
With respect to limitation of motion, although the criteria 
under Diagnostic Codes 5290 through 5292 were less defined 
than the current criteria and numerical ranges of motion were 
not provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).   In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984, and the Board may consider the current ranges of motion 
to rating spine disabilities under the old criteria.  

The Veteran's range of motion at the October 2003 VA 
examination was to a total of 110 degrees, which would 
warrant a 20 percent disability rating under the revised 
criteria.  Additionally, forward flexion was not limited to 
less than 30 degrees.  The Board also notes that 110 degrees 
is only slightly less than 50 percent of the full range of 
motion of the spine.  VA treatment records do not reflect any 
greater limitation than shown at this examination.  Thus, the 
Board finds that the limitation exhibited by the Veteran 
throughout the appeal period is no more than moderate.  In 
light of the above, the Board concludes that the Veteran's 
lower back disability symptoms have not met the criteria for 
an initial rating in excess of 20 percent under any of the 
rating criteria for spine disabilities other than 
intervertebral disc syndrome throughout the appeal period. 

With respect to the rating criteria specific to 
intervertebral disc syndrome, the Board notes that the 
medical evidence does not reveal that the Veteran has 
experienced incapacitating episodes requiring physician-
prescribed bed rest.  The Board acknowledges the statements 
of the Veteran and her spouse as to her inability to perform 
daily activities and her suffering periods of immobility; 
however, without competent medical evidence reflecting that 
her immobility and bed rest was ordered by a physician, the 
Board cannot consider such periods to be incapacitating 
episodes under the rating criteria.  Accordingly, an initial 
rating in excess of 20 percent based on incapacitating 
episodes is not warranted during the appeal period. 
Finally, as for a separate rating for neurological 
abnormalities, the Board notes that the Veteran claimed 
numbness associated with her lumbar spine disability in her 
September 2003 application for benefits.  Neither the October 
2003 nor August 2008 VA examiner found any neurological 
disorders associated with the Veteran's lower back 
disabilities, but treatment records first document such 
symptoms beginning in April 2004.  Treatment records from 
this date forward show frequent complaints of pain in the 
right lower extremity, occasional complaints of pain in the 
left lower extremity, and some reports of numbness and 
tingling in the lower extremities bilaterally.  No records 
reflect complaint, treatment, or diagnosis with regard to 
bowel or bladder disorders.  MRIs showed minimal impingement 
of the thecal sac, and treatment records revealed that nerve 
conduction velocity (NCV) and electromyelography (EMG) 
studies performed in October 2005 showed sensory neuropathy 
of the bilateral lower extremities, although no right 
lumbosacral radiculopathy or plexopathy was found.  The 
Veteran's neurological symptoms are alternately referred to 
as lumbosacral neuritis, radiculitis, radiculopathy, and 
sciatica.

Thus, the majority of relevant treatment records indicate 
treatment and diagnoses related to bilateral lower extremity 
neurological impairment, and objective testing indicates that 
there is some nerve compression associated with the Veteran's 
service-connected lumbar spine disability.  Accordingly, the 
Board determines that a preponderance of the evidence shows 
that the Veteran experiences sensory impairment of the 
bilateral lower extremities related to her lower back 
disability.  Accordingly, a separate rating for sensory 
impairment of the right and left sciatic nerves associated 
with the service-connected lower back disability is warranted 
in this case.

However, the Board also finds that the separate rating for 
the neurological impairment of the Veteran's bilateral legs 
is only appropriate from October 25, 2005 onward, the date of 
the NCV/EMG objectively showing sensory impairment.  This 
date is the earliest date of a confirmed diagnosis of 
neurological disorder.  The Board observes that a prior NCV 
and EMG conducted in June 2002 while the Veteran was in 
service was normal, and the treatment records prior to 
October 2005, dated in February 2005 and May 2005 only report 
that the Veteran has signs of radiculopathy and symptoms 
alone which do not constitute a diagnosis.  Based on the 
above, the Board assigns a separate 10 percent rating for 
sensory impairment of the sciatic nerve of both the right leg 
and left leg, effective October 25, 2005.  

The Board has considered the Veteran's complaints of pain and 
her reports and those of her husband as to the impairment of 
her daily activities that results from her service-connected 
disability.  However, such statements alone are not competent 
evidence since only those with specialized knowledge are 
competent to render an opinion concerning the severity of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, there is no competent medical evidence 
that corroborates these reports, and the medical evidence 
shows that such complaints are not consistent with the actual 
clinical status of the Veteran's disability.  Further, no 
competent and probative evidence demonstrates that pain, 
weakness, fatigue, lack of endurance, or incoordination 
result in greater limitation of function than described 
above, so as to warrant assignment of a higher rating due to 
such factors.  See Deluca. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's service-connected disability so as to warrant 
consideration of alternate rating codes.   

With regard to the benefit of the doubt doctrine, the Board 
observes that a preponderance of the competent and probative 
evidence is against an initial rating in excess of 20 percent 
for the Veteran's service-connected lower back disability and 
ratings in excess of 10 percent for the separate ratings 
assigned for neurological disability of the right and left 
lower extremities.  Consequently, the doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board acknowledges that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  The objective evidence does not 
reflect that the Veteran's service-connected disability 
manifests in symptoms that are not considered under the 
schedular criteria.  Even though she reports being bedridden 
at times and experiencing significant impairment of daily 
activities, medical evidence does not demonstrate that her 
service-connected disability results in such effects.  
Accordingly, referral for extraschedular consideration is not 
necessary in this case.




ORDER

An initial rating in excess of 20 percent for service-
connected lower back disability for the period from April 3, 
2003 to September 25, 2003 is denied.

An initial rating in excess of 20 percent for service-
connected lower back disability for the period from September 
26, 2003 onward is denied.

A separate initial rating of 10 percent for sensory 
impairment of the right sciatic nerve is granted from October 
25, 2005, subject to the laws and regulations governing the 
payment of monetary benefits.

A separate initial rating of 10 percent for sensory 
impairment of the left sciatic nerve is granted from October 
25, 2005, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


